ON MOTION
ORDER
Duramed Pharmaceuticals, Inc. (Du-ramed) submits a motion for an injunction to prevent Watson Laboratories, Inc. (Watson) from launching a generic version of its patented drug, pending disposition of its appeal. Duramed also requests a temporary injunction, pending disposition of this motion.
Upon consideration thereof,
It Is Ordered That:
(1) Watson is directed to respond to the motion no later than July 1,2011.
(2) Watson is temporarily enjoined from launching its generic, pending this court’s receipt of the response and the court’s consideration of the papers submitted.